Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,767, 278. Although the claims at issue are not identical, they are not patentably distinct from each
other.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10558799. Although the claims at issue are not identical, they are not patentably distinct from each
other.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,068,588. Although the claims at issue are not identical, they are not patentably distinct from each
other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi hereafter Shi (US pat. App. Pub. 20090119292) and in view of Agostino et al hereafter Agostino (US pat. 7738377) and further in view of Dokey et al hereafter Dokey (US pat. 8959633) and further in view of Skare et al hereinafter Skare (US patent 8,402,375).     
5.	As per claims 1, 12, and 18, Shi discloses a method, a system, for detection of irregularities of a device in a network, the method comprising: receiving new ones of data items indicative of a current operation of a device; determining whether the new ones of data items deviate from typical operation of the device by comparing the new ones of data items to a profile relating to the typical operation of the device, the profile comprising one or more: (i) incoming ports associated with processes, (ii) outgoing ports associated with processes; and (iii) Internet Protocol (IP) addresses associated with processes (paragraphs: 5, 12, 30-35, 38-43; wherein it emphasizes device will determine the deviation between new data items to a typical operation profile and the profile comprises any one of incoming or outgoing ports or IP address associated with process) ); based on the determining, updating device baseline profile to create an updated device baseline profile with the new ones of data items if the new ones of data items do not deviate from the typical operation of the device; and based on the determining wherein the new ones of data items do deviate from the typical operation of the device (paragraphs: 20, 25, 44, and 49; wherein it elaborates modify the baseline profile and determine the deviation of the typical operation of the device). Shi does not specifically mentions generating the alarm. However, in the same field of endeavor, Agostino discloses based on the determining, generating an alert if the new ones of data items do deviate from the typical operation of the device (See Agostino, 1:36-67, 2:20-55, 3:15-67, 4:1-27, 5:3-12, 5:26-45, 6:1-64).   
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Agostino’s teachings of generating an alert if the new ones of data items do deviate from the typical operation of the device with the teachings of Shi, for the purpose of effectively protecting the network communication from the intruders.  
Shi does not specifically mentions updating the baseline profile. However, in the same filed of endeavor, Dokey discloses based on the determining, updating device baseline profile to create an updated device baseline profile with the new ones of data items if the new ones of data items do not deviate from the typical operation of the device (2:1-32, 5:29-67, 6:1-37, 7:15-36).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Dokey’s teachings of updating the stored device baseline profile to create an updated device baseline profile with the new ones of data items with the teachings of Shi, for the purpose of suitably securing the network from the unauthorized access.  
Shi does not specifically mention wherein the deviating from the typical operation of the device includes either using an infrequently used one of the incoming ports or the outgoing ports or continually accessing a new website. However, in the same filed of endeavor, Skare discloses wherein the deviating from the typical operation of the device includes either using an infrequently used one of the incoming ports or the outgoing ports or continually accessing a new website (abstract, 2:25-67).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Skare’s teachings of wherein the deviating from the typical operation of the device includes continually accessing a new website with the new ones of data items with the teachings of Shi, for the purpose of effectively protecting the system resource from intruders by accessing the web page continuously.  
6.	As per claim 2, Shi discloses the method, further comprising: detecting a plurality of the data items relating to the typical operation of the device; and creating the device baseline profile including the plurality of the data items relating to the typical operation of the device, the plurality of the data items comprising: (i) the incoming ports associated with processes, (ii) the outgoing ports associated with the processes, and (iii) the IP addresses associated with the processes (paragraphs: 11, 45, 49). 
7.	As per claim 3, Shi discloses the method, wherein the deviating from the typical operation of the device further includes transferring unusual amounts of data (paragraphs: 20, 45). 
8.	As per claim 4, Shi discloses the method, wherein the deviating from the typical operation of the device further includes connecting to an unexpected one of the IP addresses (paragraphs: 37, 44). 
9.	As per claim 5, Shi discloses the method, wherein the deviating from the typical operation of the device further includes using an infrequently used one of the incoming ports and the outgoing ports (paragraphs: 20, 45)
10.	As per claims 6, Shi discloses the method, wherein the deviating from the typical operation of the device further includes connecting to an unexpected one of the IP addresses (paragraphs: 14, 25). 
11.	As per claims 7, Shi discloses the method, wherein the irregularities comprise malware (paragraphs: 5, 11)

12.	As per claims 8, Shi discloses the method, wherein the irregularities comprise fraud (paragraphs: 12,). 
13.	As per claims 9, Shi discloses the method, wherein further comprising analyzing headers in email messages sent through the network (paragraphs: 20, and 23)
14.	As per claim 10, Shi discloses the method, wherein the headers in the email message include a time, a destination, a source, and an email size and the analyzing includes one or more of the time, destination, source, and email size (paragraphs: 25, 34, and 46). 
15.	As per claim 11, Shi discloses the method, wherein data sources for the data items include proxy logs and NetFlow records which record the destination of data sent through the outgoing ports and record the source of data received through the incoming ports (paragraphs: 12, 25, 49). 
16.	 Claims 13-17, and 19-20 are listed all the same elements of claims 2-11. Therefore, the supporting rationales of the rejection to claims 2-11 apply equally as well to claims 13-17, and 19-20. 


Citation of References
17. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
CHANG et al (US pat. app. Pub. 20120096150): discusses a traffic information generating apparatus for generating traffic information. Further, the network monitoring system includes a security event collecting apparatus for collecting the traffic information generated by the traffic information generating apparatus by referring to pre-stored traffic information, grouping the collected traffic information, and then extracting service information. Furthermore, the network monitoring system includes a service abnormal condition detecting apparatus for detecting a port number of a transport layer of service information extracted from the security event collecting apparatus and the occurrence frequency of the transport layer, determining the continuity of the port number and the uniformity of the occurrence frequency, and displaying a service abnormal condition.  
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436